        Case 4:20-cv-05414-HSG Document 35 Filed 10/14/20 Page 1 of 6



     BROWN RUDNICK LLP
 1 David J. Molton (SBN 262075)

 2 (DMolton@brownrudnick.com)
     Eric R. Goodman (pro hac vice pending)
 3   (EGoodman@brownrudnick.com)
     Marek P. Krzyzowski (pro hac vice pending)
 4   (MKrzyzowski@brownrudnick.com)
     Seven Times Square
 5
     New York, New York 10036
 6   Telephone: (212) 209-4800
     Facsimile: (212) 209-4801
 7
     BROWN RUDNICK LLP                        MACCONAGHY & BARNIER, PLC
 8 Joel S. Miliband (SBN 077438)              John H. MacConaghy (SBN 83684)
 9 (JMiliband@brownrudnick.com)               645 First St. West, Suite D
   2211 Michelson Drive, Seventh Floor        Sonoma, CA 95476
10 Irvine, California 92612                   Telephone: 707.935.3205
   Telephone: (949) 752-7100                  Facsimile: 707.935.7051
11 Facsimile: (949) 252-1514                  Email: macclaw@macbarlaw.com
12
     Attorneys for Fire Victim Trustee        Special Counsel for Official Committee
13                                            of Tort Claimants
14

15
                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
16                             OAKLAND DIVISION
17
     PARADISE UNIFIED SCHOOL                      Case No. 20-cv-05414 (HSG)
18 DISTRICT, ET AL,

19                                                Bankruptcy Case No. 19-30088 (DM)
                 Appellants,
20 v.

21                                                JOINT STIPULATION
     FIRE VICTIM TRUST, ET AL,                    AND ORDER SCHEDULING
22                                                BRIEFING ON MOTION TO
           Appellees.                             DISMISS APPEAL
23

24
                                                  Judge: Hon. Haywood S. Gilliam, Jr.
25

26

27

28
     STIPULATION AND ORDER                                 CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
       Case 4:20-cv-05414-HSG Document 35 Filed 10/14/20 Page 2 of 6




 1         Appellees, the Honorable John K. Trotter (Ret.), as trustee of the Fire Victim
 2 Trust (the “Trustee”), and the Official Committee of Tort Claimants (the “TCC”),

 3 and Appellants, Adventist Health System/West and Feather River Hospital d/b/a

 4 Adventist Health Feather River (each a California nonprofit religious corporation);

 5 Paradise Unified School District, Northern Recycling and Waste Services,

 6 LLC/Northern Holdings, LLC, and Napa County Recycling & Waste Services,

 7 LLC/Napa Recycling & Waste Services, LLC; and Comcast Cable Communications,

 8 LLC and all affiliates, hereby stipulate as follows:

 9         WHEREAS, the Trustee and the TCC filed the Joint Motion of the Fire Victim
10 Trustee and the Official Committee of Tort Claimants to Dismiss as Moot the Appeal

11 of Paradise Unified School District, et al. on October 2, 2020 (the “Motion to

12 Dismiss”) [Docket No. 26];

13         WHEREAS, the Motion to Dismiss is currently set to be heard on January 7,
14 2021, Appellants must file any response to the Motion to Dismiss by October 16,

15 2020, and Appellees must file any reply to Appellants’ response by October 23,

16 2020;

17         WHEREAS, the parties submitted a proposed Joint Stipulation and Proposed
18 Order Scheduling Hearing On Motion To Dismiss Appeal on October 7, 2020 (the

19 “Proposed Stipulation”) [Docket No. 29] seeking to schedule the hearing on the

20 Motion to Dismiss to be heard at the October 29, 2020 hearing along with three other

21 motions to dismiss filed by the Reorganized Debtors in connection with appeals

22 taken of the Confirmation Order, and scheduling a briefing schedule on the Motion

23 to Dismiss;

24         WHEREAS, the Court denied the proposed Stipulation on October 9, 2020
25 [Docket No. 30];

26         WHEREAS, the parties submit that a short extension of the current briefing
27 schedule in light of the current hearing date of January 7, 2021, would be appropriate

28                                           2
     ORDER                                                   CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
       Case 4:20-cv-05414-HSG Document 35 Filed 10/14/20 Page 3 of 6




 1 to ensure the most effective and efficient presentation of the issues for the Court’s

 2 consideration.

 3 IT IS HEREBY STIPULATED:

 4        1.    Appellants must file any response to the Motion to Dismiss by October
 5 30, 2020.

 6        2.    Appellees must file any reply to Appellants’ response to the Motion to
 7 Dismiss by November 20, 2020.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       3
     STIPULATION AND ORDER                                  CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
       Case 4:20-cv-05414-HSG Document 35 Filed 10/14/20 Page 4 of 6




 1
     DATED: October 13, 2020       BROWN RUDNICK LLP

 2

 3                                 By:/s/ David J. Molton
 4                                    David J. Molton
 5                                    Counsel to the Fire Victim Trustee
 6
                                     MACCONAGHY & BARNIER, PLC
 7

 8                                   By:/s/ John H. MacConaghy
                                      John H. MacConaghy
 9

10                                     Special Counsel for Official Committee of Tort
                                       Claimants
11

12                                    WILMER CUTLER PICKERING HALE
                                      AND DORR LLP
13

14                                    By:/s/ Craig Goldblatt
15                                       Craig Goldblatt
16
                                           Counsel to the Comcast Cable
17                                         Communications, LLC and all affiliates
18

19

20
                                       NORTON ROSE FULBRIGHT US LLP

21                                    By: /s/ Rebecca J. Winthrop
22                                      Rebecca J. Winthrop
23
                                           Attorneys for Adventist Health System/West
24
                                           and Feather River Hospital d/b/a Adventist
25                                         Health Feather River
26

27

28                                     4
     STIPULATION AND ORDER                                  CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
        Case 4:20-cv-05414-HSG Document 35 Filed 10/14/20 Page 5 of 6




 1
                                            REED SMITH LLP
 2

 3
                                            By: /s/ David E. Weiss
 4                                              David E. Weiss
 5

 6                                              Attorneys for Paradise Unified School
                                                District, Northern Recycling and Waste
 7                                              Services, LLC/Northern Holdings, LLC
 8                                              and Napa County Recycling and Waste
                                                Services, LLC/ Napa Recycling and Waste
 9                                              Services, LLC
10

11

12

13
     Pursuant to Local Rule 5-1(i)(3), I, David J. Molton, attest that concurrence in filing
     this document has been obtained from the other signatories.
14

15 Brown Rudnick LLP

16

17
     /s/ David J. Molton
     David J. Molton
18

19

20

21

22

23

24

25

26

27

28                                          5
     STIPULATION AND ORDER                                      CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
       Case 4:20-cv-05414-HSG Document 35 Filed 10/14/20 Page 6 of 6




 1                                         ORDER
 2         WHEREAS, on October [13], 2020, Appellees and Appellants filed the Joint
 3 Stipulation and Proposed Order Scheduling Briefing on Motion to Dismiss (the

 4 “Stipulation”) requesting a short extension of the briefing schedule on the Motion to

 5 Dismiss;

 6         For the reasons set forth in the Stipulation, and good cause appearing therefor,
 7     1. Appellants must file any response to the Motion to Dismiss by October 30,
 8 2020.

 9     2. Appellees must file any reply to Appellants’ response to the Motion to Dismiss
10 by November 20, 2020.

11 IT IS SO ORDERED.

12 Dated: October 14, 2020

13

14                                         ____________________________________
15
                                           The Honorable Haywood S. Gilliam, Jr.
                                           United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28                                            1
     ORDER                                                    CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
